TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2013



                                      NO. 03-10-00546-CR


                                Robbye Denise Jones, Appellant

                                                 v.

                                  The State of Texas, Appellee




        APPEAL FROM 27TH DISTRICT COURT OF BELL COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment EXCEPT that portion ordering her to pay court-appointed attorney’s fees; and that

portion stating that she was convicted of a first-degree felony: IT IS THEREFORE considered,

adjudged and ordered that the judgment of the trial court is modified to remove the requirement

that appellant pay court-appointed attorney's fees; and to provide that appellant was convicted of

a second-degree felony, with her sentence enhanced to a first-degree felony by prior felony

conviction, and that the judgment of the trial court, as modified, is affirmed. It FURTHER

appearing to the Court that appellant is indigent and unable to pay costs, that no costs relating to

this appeal be assessed against the appellant, both in this Court and the court below; and that this

decision be certified below for observance.